IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                  :   NO. 489
 MAGISTERIAL DISTRICTS WITHIN THE               :
 46th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                   :




                                              ORDER

PER CURIAM

       AND NOW, this 14th day of June, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 46th Judicial District (Clearfield County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Clearfield County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 46-3-01                          Bloom Township
 Magisterial District Judge David S. Meholick          Brady Township
                                                       City of DuBois
                                                       Falls Creek Borough
                                                       Huston Township
                                                       Pine Township
                                                       Sandy Township
                                                       Troutville Borough
                                                       Union Township


 Magisterial District 46-3-02                          Clearfield Borough
 Magisterial District Judge Joseph M. Morris           Curwensville Borough
                                                       Lawrence Township
                                                       Pike Township
Magisterial District 46-3-03                   Bradford Township
Magisterial District Judge Jerome M. Nevling   Chester Hill Borough
                                               Cooper Township
                                               Covington Township
                                               Decatur Township
                                               Girard Township
                                               Goshen Township
                                               Graham Township
                                               Karthaus Township
                                               Morris Township
                                               Osceola Mills Borough

Magisterial District 46-3-04                   Beccaria Township
Magisterial District Judge James B. Glass      Bell Township
                                               Bigler Township
                                               Boggs Township
                                               Brisbin Borough
                                               Burnside Borough
                                               Burnside Township
                                               Chest Township
                                               Coalport Borough
                                               Ferguson Township
                                               Glen Hope Borough
                                               Grampian Borough
                                               Greenwood Township
                                               Gulich Township
                                               Houtzdale Borough
                                               Irvona Borough
                                               Jordan Township
                                               Knox Township
                                               Lumber City Borough
                                               Mahaffey Borough
                                               New Washington Borough
                                               Newburg Borough
                                               Penn Township
                                               Ramey Borough
                                               Wallaceton Borough
                                               Westover Borough
                                               Woodward Township